

EXCLUSIVE LICENSE AGREEMENT


This Exclusive License Agreement (the “Agreement”), dated as of 15th day of
February 2007 (the “Effective Date”), is entered into by and between Pfizer
Inc., a Delaware corporation and Pfizer Products, Inc., a Connecticut
corporation (hereinafter collectively defined as “Licensor”), and InSite Vision
Incorporated, a Delaware corporation (“Licensee”).
 
WHEREAS, Licensee desires to obtain from Licensor, and Licensor wishes to grant
to Licensee, an exclusive, royalty bearing license under certain patents as more
particularly set forth below.
 
THEREFORE, Licensor and Licensee agree as follows:
 
1.    Definitions.


a.  “Affiliate” shall mean any person, corporation, or business entity that
directly or indirectly controls, is controlled by, or is under common control
with a Party. As used herein, “control” means ownership or other beneficial
interest in 50% or more of the voting stock or other voting interest of a
corporation or other business entity, or the ability to direct an entity’s
affairs or actions.


b.  “Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in New York, New York, United States of America are
authorized or obligated by law or executive order to close.


c.  “Confidential Information” means all trade secrets or other proprietary
information, including without limitation any proprietary data and materials
(whether or not patentable or protectable as a trade secret), regarding a
party’s technology, products, business or objectives or regarding the Licensed
Product, including without limitation the terms of this Agreement.
Notwithstanding the foregoing, there shall be excluded from the foregoing
definition of Confidential Information any of the foregoing that:


(i)  was known by the receiving party or its Affiliates prior to its date of
disclosure to the receiving party as shown by the receiving party’s written
records; or


(ii)  either before or after the date of the disclosure to the receiving party
is lawfully disclosed to the receiving party or its Affiliates by a Third Party
not in violation of any obligation to the disclosing party; or
 
 
1

--------------------------------------------------------------------------------


 
(iii)  either before or after the date of the disclosure to the receiving party
becomes published or generally known to the public through no fault or omission
on the part of the receiving party or its Affiliates; or


(iv)  is independently developed by or for the receiving party or its Affiliates
without reference to or reliance upon the Confidential Information as
demonstrated by contemporaneous written records of the receiving party; or


(v)  is required to be disclosed by the receiving party to comply with
applicable laws or to comply with governmental regulations or the regulations or
requirements of any internationally-recognized stock exchange including the
NASDAQ, provided that the party required to make such disclosure provides prior
notice of such disclosure to the other party (and takes reasonable and lawful
actions to avoid or minimize the degree of such disclosure).


d.  “First Commercial Sale” shall mean the first sale of a Licensed Product to a
Third Party after the first regulatory approval of a Licensed Product by the
U.S. Food and Drug Administration or foreign counterpart.


e.  “Licensed Patents” shall mean United States Patent No. 6,861,411 and [***]
and the foreign counterpart patents and patent applications thereof as well as
the specific patents and patent applications identified in Exhibit A hereto,
together with any reissues, extensions or supplementary protection certificates,
including continuations, divisions or continuation in-part applications.


f.  “Licensed Products” shall mean the ocular anti-infective product candidate
known as AzaSiteTM or ISV-401, containing azithromycin as its sole active
ingredient, and AzaSiteTM Plus or ISV-502, an ocular anti-infective product
candidate containing azithromycin and dexamethasone as its sole active
ingredients or other ophthalmic products agreed to by both parties.


g.  “Licensor” shall mean Pfizer Inc as holder of the United States Licensed
Patent and Pfizer Products Inc as holder of the foreign counterpart patents
thereto and all references to Licensor shall be construed jointly to mean both
companies or individually to mean either company where the context requires.


h.  “Net Sales” shall mean the gross amount of Licensed Products invoiced by
Licensee, any Sublicensee, or any Affiliate of Licensee or any Sublicensee, less
sales returns, and allowances actually paid, granted or accrued, including
trade, quantity and cash discounts, chargebacks, rebates, and customary trade
discounts actually taken, outbound freight, value added tax, sales or use taxes,
and custom or excise duties. Net sales shall be determined from the books and
records or Licensee, Sublicensee or the applicable Affiliate of either Licensee
or a Sublicensee, as maintained in accordance with U.S. generally accepted
accounting principles consistently applied.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
2

--------------------------------------------------------------------------------


i.  “Sublicensee” shall mean any Third Party to whom Licensee or its Affiliates
has granted a sublicense, or other rights, under the Licensed Patents.


j.  “Territory” shall mean the entire world.


k.  “Third Party” shall mean all persons and companies other than Licensor,
Licensee, and their respective Affiliates.


2.    License Grant; Exclusivity.


a. Licensor hereby grants Licensee, and Licensee accepts from Licensor, an
exclusive, royalty bearing license under the Licensed Patents to make, have
made, use, sell, offer for sale, import and make regulatory filings with respect
to Licensed Products in the Territory and export components of Licensed Products
from any country in the Territory for the purpose of making Licensed Products
outside that country, but not to the extent that such components are covered by
Pfizer patents other than Licensed Patents, together with the right to grant
sublicenses subject to Section 2(b).


b. Licensee and its Affiliates shall have the right to grant sublicenses to any
of the rights granted to Licensee under Section 2(a), subject to Licensee’s
prior approval in each instance, such approval not to be unreasonably delayed,
withheld or conditioned.


c. Licensee shall notify Licensor in writing within ten (10) business days of
entering into any agreement with a Sublicensee or any agreement whereby a Third
Party acquires all or substantially all of the assets of Licensee or the right
through assignment or sublicense to development or commercialize Licensed
Products, and shall with such notification provide Licensor with full and
complete copies of any such agreement, which agreements Licensor shall maintain
confidential pursuant to Section 11 of this Agreement.


3.    Royalties and Payments.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
3

--------------------------------------------------------------------------------


 
In consideration of the license granted under this Agreement, Licensee shall pay
Licensor [***] of Net Sales of Licensed Products in each country in the
Territory in which a Licensed Patent is in force.
 
4.
Reports and Payments.



a. Within thirty (30) days after the conclusion of each calendar quarter
commencing with the calendar quarter in which the First Commercial Sale of a
Licensed Product occurs, Licensee shall submit to Licensor a written report for
such quarter stating, to the extent applicable:


i. Total amounts invoiced for Licensed Products, broken down by Licensed
Product, the entity rendering such invoice, and the country in the Territory in
which such sales were made, and showing the details of all deductions taken as
part of the calculation of Net Sales; and


ii. A calculation of the amounts due to Licensor.


b. Simultaneously with the submission of each such report, Licensee shall make
payment to Licensor of the amount due. Each payment hereunder shall be made by
electronic transfer in immediately available funds via either a bank wire
transfer, an ACH (automated clearing house) mechanism, or any other means of
electronic funds transfer, at Licensee’s election, to the bank account set out
below or to such other bank account as Licensor shall designate in a notice at
least five (5) Business Days before the payment is due.


Bank:  [***]
Swift Code: [***]  
Account Name: [***]  
Account #: [***]  


Licensee also agrees to use best efforts or cause any Sublicensee or the
applicable Affiliate of either Licensee or any Sublicensee to use best efforts
to provide estimated monthly net sales of Licensed Products sufficient for
Pfizer to record royalties in the period earned in accordance with US GAAP and
to meet SEC reporting requirements.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
4

--------------------------------------------------------------------------------


 
c. Licensee shall maintain at its principal office usual books of account and
records showing its actions under this Agreement. Upon reasonable notice, and at
Licensor’s sole cost and expense, such books and records shall be open to
inspection and copying not more than once per year, during usual business hours,
by an independent certified public accountant to whom Licensee has no reasonable
objection, for three years after the calendar quarter to which they pertain, for
purposes of verifying the accuracy of the amounts paid by Licensee under this
Agreement. The determination of such certified public accountant shall be
binding on the parties save for instances of manifest error. Any understatement
of payments due to Licensor shall be made by Licensee within ten (10) business
days after demand by Licensor. Any overstatement of payment due shall be
credited against the next payment due to Licensor under Section 4 hereof. In the
event that such review reveals that any payment to Licensor was understated by
more than 5%, Licensee shall also pay, within ten (10) business days after
demand by Licensor, the reasonable cost of such review. Each agreement with a
Sublicensee shall contain analogous provisions that also allow Licensee to
conduct audits of the Sublicensee. Upon reasonable request by Licensor, Licensee
shall permit an independent accounting firm selected by Licensor to conduct
audits of the Sublicensee on Licensor’s behalf.
 
d. All payments due under this Agreement shall be made in U.S. dollars. Payments
arising from transactions conducted in currency other than U.S. dollars shall
first be determined in such currency and then converted to U.S. dollars using
the average exchange rates for the month in which the transactions occurred, as
published by the U.S. Federal Reserve in Federal Reserve Statistical Release G5
- Foreign Exchange Rates (http://www.federalreserve.gov/releases/G5). If the
average exchange rate for a currency is not published by the Federal Reserve,
conversion shall be made based on the average mid closing rate of exchange
quoted by Bloomberg (or its successor) for the same time period.


e. Any payments made under Section 4 of this Agreement are exclusive of any VAT
or similar tax imposed upon such payments. The parties agree to co-operate with
one another and use reasonable efforts to avoid or reduce withholding tax or
similar obligations is respect of any royalties, however, in the event any of
the payments made by Licensee pursuant to Section 4 become subject to
withholding taxes under the laws of any jurisdiction, Licensee shall deduct and
withhold the amount of such taxes for the account of Licensor to the extent
required by law, such amounts payable to Licensor shall be reduced by the amount
of taxes deducted and withheld, and Licensee shall pay the amounts of such taxes
to the proper governmental authority in a timely manner and promptly transmit to
Licensor an official tax certificate or other evidence of such tax obligations
together with proof of payment from the relevant governmental authority of all
amounts deducted and withheld sufficient to enable Licensor to claim such
payment of taxes. Licensee will provide Licensor with reasonable assistance to
enable Licensor to recover such taxes as permitted by law.

 
 
5

--------------------------------------------------------------------------------


 
f. All payments under any provision of this Agreement shall bear interest from
the date due until paid at a rate equal to three percentage points above the
prime rate of Citibank, N.A. (or its successor) in New York, New York, as
announced on the date such payment was due, compounded monthly. In addition,
Licensee shall reimburse Licensor for all reasonable costs and expenses,
including without limitation reasonable attorneys’ fees and legal expenses,
incurred in the collection of late payments.


5.    Diligence.


Licensee shall use reasonable commercial efforts, either itself or in
collaboration with a Sublicensee, to seek regulatory approval for and market
Licensed Products in countries in the Territory in which a Licensed Patent is in
force.


6.
Representations and Warranties; Disclaimer of Warranties; Limitations of
Liability.

 
a. Each party represents and warrants to the other that, as of the date hereof:
 
(i) it is duly organized and validly existing under the laws of its state of
incorporation, and has full corporate power and authority to enter into this
Agreement and to carry out the provisions hereof;
 
(ii) it is duly authorized to execute and deliver this Agreement and to perform
its obligations hereunder, and the person or persons executing this Agreement on
its behalf has been duly authorized to do so by all requisite corporate action;
and
 
(iii) once executed by an authorized officer, this Agreement is legally binding
upon it and enforceable in accordance with its terms.
 
b. Licensee represents and warrants as of the date hereof that there are no
pending or threatened claims, nor has it previously received any claims,
alleging that use of a Licensed Product has resulted in death or bodily harm.
 

 
6

--------------------------------------------------------------------------------


c. Nothing in this Agreement shall be construed as a warranty or representation
by Licensor as to the validity or enforceability of any Licensed Patent or that
Licensed Products are or shall be free from infringement of domestic or foreign
patents or other proprietary interests (including copyright) of any Third Party.
LICENSOR IS LICENSING THE LICENSED PATENTS TO LICENSEE ON AN "AS IS" BASIS.
LICENSOR MAKES NO WARRANTIES EITHER EXPRESS OR IMPLIED OF ANY KIND, AND HEREBY
EXPRESSLY DISCLAIMS ANY WARRANTIES, REPRESENTATIONS OR GUARANTEES OF ANY KIND AS
TO THE LICENSED PATENTS, THE SUBJECT OF ANY LICENSE HEREUNDER AND/OR LICENSED
PRODUCTS, INCLUDING BUT NOT LIMITED TO, ANY WARRANTIES OF MERCHANTABILITY,
FITNESS, ADEQUACY OR SUITABILITY FOR A PARTICULAR PURPOSE, USE OR RESULT, AND
ANY WARRANTIES OF FREEDOM OF INFRINGEMENT OF ANY PATENTS, COPYRIGHTS, TRADE
SECRETS OR OTHER PROPRIETARY RIGHTS. NEITHER LICENSOR, NOR ANY EMPLOYEE OR AGENT
OF LICENSOR, SHALL HAVE ANY LIABILITY TO LICENSEE, ITS AFFILIATES, OR
SUBLICENSEES, OR ANY OTHER PERSON ARISING OUT OF THE USE OF LICENSED PATENTS OR
LICENSED PRODUCTS INCLUDING BUT NOT LIMITED TO THE LACK OF MERCHANTABILITY,
INADEQUACY OR UNSUITABILITY OF THE LICENSED PATENTS OR LICENSED PRODUCTS FOR ANY
PARTICULAR PURPOSE OR TO PRODUCE ANY PARTICULAR RESULT, OR FOR ANY LATENT
DEFECTS THEREIN.


c. In no event shall Licensor be liable to Licensee, its Affiliates, or
Sublicensees for any loss or damages, consequential, incidental, indirect or
otherwise, including, but not limited to time, money, or goodwill, arising from
the use, operation or application of the Licensed Patents.


7.     Prohibition Against Use of Licensor’s Name and Trademarks.


a. Except as may be required by law or regulation, or in connection with factual
reports of its license and sublicensing rights hereunder, Licensee shall not use
the name, insignia, or symbols of Licensor for any purpose whatsoever without
Licensor's prior written consent.


b. No rights are granted under this Agreement by Licensor to Licensee to the use
of Licensor’s registered trademark Zithromax, or any other trademark confusingly
similar thereto, and all rights to that trademark are expressly reserved by
Licensor.


8.    Patent Prosecution, Maintenance and Infringement.
 

 
7

--------------------------------------------------------------------------------


a. Licensor shall have the right to control the prosecution and maintenance of
the Licensed Patents. Licensor shall provide Licensee with copies of all
material correspondence and communications filed with or received from a patent
office in connection with prosecution and maintenance of the Licensed Patents,
and shall receive and consider in good faith suggestions and comments from
Licensee on prosecution matters. Licensee shall reimburse Licensor for invoiced
expenses incurred following the Effective Date of this Agreement in filing,
prosecuting and maintaining Licensed Patents, including attorneys’ fees, the
costs of any interference proceedings, reexaminations, or any other ex parte or
inter partes administrative proceeding before patent offices, taxes, annuities,
issue fees, working fees, maintenance fees and renewal charges, with payment
from Licensee to Licensor for such reimbursements due ten (10) business days
following an invoice from Licensor to Licensee for such expenses. The
reimbursement obligation in the proceeding sentence is limited to a maximum of
USD [***] in the aggregate during the term of this Agreement. If Licensee
declines to pay Licensor for such amounts for Licensed Patents a particular
country, its license under the Licensed Patents in such country shall terminate.
Any prosecution costs as described above in excess of the [***] aggregate limit,
shall be the Licensor’s obligation without disturbance to the rights granted to
the Licensee under this Agreement. Licensor shall notify Licensee if it elects
to abandon the prosecution of any patent application or maintenance of any
patent within the Licensed Patents in any country in the Territory at least 30
days prior to the date on which such application or patent will lapse or go
abandoned. Licensee shall then have the option, exercisable upon written notice
to Licensor, to assume full responsibility, at Licensee’s discretion, cost and
expense, for prosecution of such application or maintenance of such patent in
such country. The exercise by the Licensee of this options shall not affect any
other provision of this Agreement, including the obligation to make payments in
Section 3, all of which remain in full force and effect.


b. Licensor shall have the right, but not the obligation, to enforce the
Licensed Patents and prosecute infringers at its own expense when in its sole
judgment such action may be reasonably necessary, proper, and justified.


c. If Licensee shall have supplied Licensor with written evidence reasonably
demonstrating the likely infringement or future infringement of a claim of a
Licensed Patent by a Third Party selling products in competition with Licensee
or any of its Affiliates or Sublicensees, Licensee may by notice request that
Licensor take steps to assert the Licensed Patent against such Third Party.
Unless Licensor shall within ninety (90) days of the receipt of such notice
either: (i) cause such infringement to terminate or (ii) initiate legal
proceedings against the infringer, Licensee may, upon notice to Licensor,
initiate legal proceedings against the infringer at the sole expense of
Licensee, provided however, that if the evidence that Licensee shall have
supplied Licensor relates to the filing of an Abbreviated New Drug Application
(or equivalent regulatory mechanism seeking approval for authorization to market
a generic equivalent to a Licensed Product, an “ANDA”) in any country within the
Territory, Licensee may, following reasonable notice to Licensor, initiate legal
proceedings against the infringer at the sole expense of Licensee if delay in
initiation of proceedings would result in the loss of rights or other material
consequences pursuant to 28 U.S.C. § 355(j)(5)(B)(iii) or other similar statute,
rule, or regulation. If Licensee requests Licensor to commence or to join in any
litigation for legal purposes, Licensor agrees to do so at Licensee’s sole cost
and risk.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
8

--------------------------------------------------------------------------------


d. Except as otherwise agreed to by the parties as part of a cost sharing
arrangement, any recovery realized as a result of assertion of a Licensed Patent
against an infringer, after reimbursement of any litigation expenses of each
party, shall be treated as though it were Net Sales under this Agreement.


e. In the event one party shall initiate or carry on legal proceedings to
enforce any Licensed Patent against an alleged infringer, the other party shall
reasonably cooperate with and supply all assistance reasonably requested by the
party initiating or carrying on such proceedings. The party that institutes any
proceeding to protect or enforce a Licensed Patent shall be responsible for the
reasonable expenses incurred by said other party in providing such assistance
and cooperation as is requested pursuant to this paragraph. In no event shall
Licensee or Licensor settle any action or claim hereunder without the other’s
written consent where (i) such settlement would include any admission on the
issues of patent validity, patent infringement or enforceability or any
liability on the part of the other, (ii) such settlement would impose any
restrictions on the other’s conduct of its activities, or (iii) such settlement
would not include an unconditional release of the other from all liability of
all claim(s) that are the subject matter of the settled action or claim.


f. For the avoidance of doubt, (i) nothing in this Agreement shall be deemed to
grant Licensee the right to control or direct prosecution of, or legal
proceedings on, any patent or patent application owned by Licensor that is not a
Licensed Patent, or to grant Licensee a license or other rights in or to any
such other patent or patent application, and (ii) nothing in this Agreement
shall be deemed to grant Licensor the right to control or direct prosecution of,
or legal proceedings on, any patent or patent application owned by Licensee or
its Affiliates, or to grant Licensor a license or other rights in or to any such
other patent or patent application.


g. Licensee and its Affiliates shall not directly or indirectly challenge or
induce any third party to challenge the validity or enforceability of the
Licensed Patents, or any patent claim(s) therein, or initiate or participate in
any re-examination or other proceeding related to the validity, enforceability
or patentability of any claim of the Assigned Patents before any tribunal or
patent office. This section shall not prohibit Licensee and its Affiliates from
responding to a subpoena, process, or discovery requests in any litigation or
administrative proceeding provided that Licensee gives prompt notice to Licensor
of the receipt of said subpoena, process or discovery requests. Licensee shall
procure that any Sublicensee shall agree to a provision in substantially the
same terms as contained in this Section.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
9

--------------------------------------------------------------------------------


h. Licensee agrees within [***]days of the execution of this Agreement to file
[***] substantially in the form of Exhibit B to this Agreement. Neither Licensor
nor Licensee shall seek any award of fees or costs in the [***].If reasonably
necessary or if required by [***], the parties shall modify the form and content
of Exhibit B to the extent necessary to effect properly the [***].


i. Pfizer will take all necessary steps to [***].


9.     Indemnity and Insurance.


a. Licensee shall indemnify and hold Licensor harmless against any and all
third-party actions, suits, claims, demands, prosecutions, including, without
limitation, those resulting from a Third Party claim for death or bodily harm
arising in connection with use of a Licensed Product, and all resulting
liabilities, costs, expenses, damages, deficiencies, loss or obligations
(including reasonable attorneys’ fees) based on or arising out of this
Agreement, including, without limitation, (i) the development, manufacture,
packaging, use, or sale of Licensed Products, even if the Licensed Products are
altered for use for a purpose not intended, (ii) the use of Licensed Patents by
Licensee, its Affiliates, its Sublicensees or its (or their) customers and (iii)
any representation made or warranty given by Licensee, its Affiliates or
Sublicensees with respect to Licensed Products or Licensed Patents. Licensee
shall reimburse Licensor for any out-of-pocket costs incurred by Licensor in
enforcing this Section 9(a).


b. Licensee shall maintain, and shall cause each Sublicensee to maintain during
the term of this Agreement, commercial general liability insurance, including
product liability insurance, with reputable and financially secure insurance
carriers, on commercially reasonable and prudent terms and limits.


10.     Patent Marking.


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
10

--------------------------------------------------------------------------------


To the extent required by and in conformance with any applicable laws, Licensee
shall mark Licensed Products, and shall cause its Sublicensees to mark Licensed
Products, with the numbers of the applicable Licensed Patents.
 
11.   Confidentiality and Publicity.


a. Confidentiality. The parties agree that during the term of the licenses
granted hereunder, a party receiving Confidential Information of the other party
will (a) maintain in confidence such Confidential Information to the same extent
such party maintains its own proprietary industrial information of similar kind
and value, (b) not disclose such Confidential Information to any Third Party
without prior consent of the other party (other than as may be required by law,
regulation, or judicial process, in which case all reasonable efforts shall be
made to limit the extent of disclosure or to make disclosure only under a
confidentiality order), provided that disclosure to a Sublicensee is permitted
where the Sublicensee has agreed to confidentiality obligations no less
stringent than contained in this Agreement and (c) not use such Confidential
Information for any purpose except those permitted by this Agreement, except
that a party may disclose this Agreement and its terms (i) as may be necessary
to implement such terms, (ii) as may be required by law, regulation, or judicial
process, in which case the other party will be given ten (10) days’ prior
written notice of such disclosure and all reasonable efforts shall be made to
limit the extent of disclosure or to make disclosure only under a
confidentiality order), or (iii) in connection with due diligence disclosures
related to a possible acquisition, divestiture, merger, consolidation,
substantial asset transfer, formation of a joint venture, or similar
transaction, but only pursuant to a written confidentiality agreement with the
recipient.


b. Publicity. The public announcement of the execution of this Agreement is set
forth in Exhibit C attached hereto and may be promptly disseminated following
the execution of this Agreement by any party. Except for such announcement, no
party may make a public statement or disclosure (written or oral), including in
analyst meetings, concerning the terms of this Agreement without the other
party’s prior written consent, except where such statement is required by
applicable law, stock exchange rule, or legal proceedings. In the case of any
such required public statement or disclosure pursuant to the immediately
preceding sentence, the party required to make such statement or disclosure
shall (i) endeavor to obtain confidential treatment of economic and trade secret
information; (ii) include in such statement or disclosure only the information
that, after consultation with counsel, such party believes is required by
applicable law to be disclosed and (iii) provide the other party with a copy of
such statement sufficiently in advance of dissemination so that the other party
will have the opportunity to comment upon the statement, and shall give due
consideration to any comments of the other party in the final statement.
 
 
11

--------------------------------------------------------------------------------



12.          Export Control Laws.


This Agreement is made subject to any restrictions concerning the export of
products or technical information from the United States of America which may be
imposed from time to time by the government of the United States of America.
Licensee agrees that it shall not export or re-export, directly or indirectly,
Licensed Products, any technical information acquired from Licensor, or any
products using such technical information to any country for which the United
States government or any agency thereof at the time of export requires an export
license or other governmental approval, without first obtaining the written
consent to do so from the Department of Commerce or other agency of the United
States government when required by an applicable statute or regulation.
 


13.          Breach and Cure.


Either party shall have the right to cure its material breach. The cure shall be
effected within [***] after notice of any breach given by the non-breaching
party, or [***] days in the event of a payment obligation.


14.          Term of Agreement.


a. This Agreement shall be effective as of the date first set forth above and
shall continue in full force and effect until its expiration or termination in
accordance with this Section 14.


b. Unless terminated earlier under any provision of this Agreement, the term of
the licenses granted hereunder shall extend, on a country-by country basis,
until the date of expiration of the last to expire of the Licensed Patents in
such country, at which time the licenses granted hereunder for such country
shall become fully paid-up.


c. This Agreement may be terminated by Licensor: (i) upon written notice to
Licensee for its material breach of this Agreement and failure to cure such
material breach in accordance with Section 13; or (ii) should Licensee, become
bankrupt or insolvent, file a petition under any bankruptcy or insolvency act or
have any such petition filed against it; or (iii) should Licensee or any
Sublicensee challenge the validity or enforceability of the Licensed Patents
notwithstanding the prohibition against such challenge as provided in Section
8(g).


*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
12

--------------------------------------------------------------------------------


d. This Agreement may be terminated by Licensee: (i) upon written notice to
Licensor for its material breach of this Agreement and failure to cure such
material breach in accordance with Section 13; or (ii) should Licensor become
bankrupt or insolvent, file a petition under any bankruptcy or insolvency act or
have any such petition filed against it.


e. The provisions of Sections 4(c) (Audit), 6 (Representations and Warranties),
9 (Indemnity and Indemnification), 11 (Confidentiality), and, 20 (Governing Law
and Jurisdiction), as well as any other Sections or defined terms referred to in
such Sections or necessary to give them effect shall survive termination or
expiration of this Agreement and remain in force until discharged in full.
Furthermore, any other provisions required to interpret and enforce the parties’
rights and obligations or to wind up their outstanding obligations under this
Agreement shall survive to the extent required.


15.   Notices.


Any notice required or permitted to be given under this Agreement shall be
sufficient if in writing and shall be considered given: (i) when mailed by
certified mail (return receipt requested), postage prepaid, (ii) when deposited
with a reputable overnight courier (e.g., FedEx, DHL, UPS), or (iii) on the date
of actual delivery by hand or overnight delivery, with receipt acknowledged, or
to such other address as a party may specify by notice hereunder.



 
if to Licensor, to:
 
Pfizer Inc. and Pfizer Products Inc.
     
235 East 42nd Street
     
New York, New York 10017-5755
     
USA
             
Attn:General Counsel
 
 
             
if to Licensee, to:
 
InSite Vision Incorporated
     
965 Atlantic Avenue
     
Alameda, California 94501
   
 
Attn: Chief Executive Officer

 
 
*Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.


 
13

--------------------------------------------------------------------------------


 

         
copy to:
 
O’Melveny & Myers LLP
     
2765 Sand Hill Road
     
Menlo Park, California 94025
     
Attn: Tim Curry, Esq.



16.   Assignment.


a. Neither Agreement nor any rights or obligations hereunder may be assigned by
Licensee without Licensor’s written consent; except only notice (and not
consent) shall be required for Licensee to assign to (i) an Affiliate provided
that Licensee shall remain jointly and severally liable with such Affiliate in
respect of all obligations so assigned and such Affiliate has acknowledged in
writing that it shall be bound by this Agreement as if it were a party hereto,
(ii) any successor in interest by way of merger, acquisition or sale of all or
substantially all of the assets of Licensee related to the subject matter hereof
provided that such successor agrees in writing to be bound by the terms of this
Agreement as if it were the Licensee. Any attempt to assign without compliance
with this provision shall be void.


b. This Agreement and any rights or obligations hereunder may be assigned by
Licensor provided that Licensor provides Licensee with notice of such
assignment.


17.   Waiver.


The failure of any party to insist upon strict adherence to any term of this
Agreement on any occasion shall not be considered a waiver or deprive that party
thereafter of the right to insist upon strict adherence to that term or any
other term of this Agreement. All waivers must be in writing and signed by an
authorized representative of the party against which such waiver is being
sought.
 


18.   No Agency or Joint Venture.


Licensee is not an agent, joint venturer, or partner of Licensor, and the
parties have not created and do not intend to create an agency, joint venture,
or partner relationship.
 
19.   Entire Agreement; Amendment.
 


14

--------------------------------------------------------------------------------


 
This Agreement sets forth the entire agreement between the parties concerning
the subject matter hereof and supersedes all previous agreements, written or
oral, concerning such subject matter including the Confidentiality Agreement
between the parties and Inspire Pharmaceuticals, Inc. dated January 12, 2007.
This Agreement may be amended only by written agreement duly executed by the
parties.
 
20.   Governing Law.
 
This Agreement shall be governed by New York law applicable to agreements made
and to be performed exclusively in the State of New York. Any dispute related to
or arising out of this Agreement or the parties’ relationship hereunder shall be
heard only in the state or federal courts located in New York County, New York,
and the parties, their successors and assigns consent and submit to the
jurisdiction of such courts for such purpose.
 
21.   No Third Party Beneficiary.
 
None of the provisions of this Agreement shall be for the benefit of or
enforceable by the Third Party, including any creditor of either party. No such
Third Party shall obtain any right under any provision of this Agreement or
shall by reasons of any such provision make any claim in respect of any debt,
liability or obligation (or otherwise) against either party.
 
22.   Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, successors and permitted assigns.
 


15

--------------------------------------------------------------------------------


 
23.   Counterparts.
 
This Agreement may be executed in any two or more counterparts, each of which,
when executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.
 
24.          Headings.
 
Headings in this Agreement are included herein for ease of reference only and
shall have no legal effect.


25.          Severability.
 
If and solely to the extent that any provision of this Agreement shall be deemed
invalid or unenforceable by a court or other governmental entity, such offending
provision shall be of no effect and shall not affect the validity of the
remainder of this Agreement or any of its provisions; provided, however, the
parties shall use their respective reasonable efforts to renegotiate the
offending provisions to best accomplish the original intentions of the parties.
 


16

--------------------------------------------------------------------------------





IN WITNESS THEREOF, Licensor and Licensee have caused this Agreement to be
executed by their duly authorized representatives as of the day and year first
written above.




PFIZER INC




By:____________________________






PFIZER PRODUCTS INC


By:____________________________
 




INSITE VISION, INCORPORATED


By:____________________________
 


17

--------------------------------------------------------------------------------



EXHIBIT A


The Licensed Patents


Docket (PC #) [***] 
Descriptive Title:     compositions for treating ocular infections
Patent Title:     METHOD OF TREATING EYE INFECTI ONS WITH AZITHROMYCIN



Country    Status    App Number   Patent        Filing      
[***]    
 

 
 
18

--------------------------------------------------------------------------------



 
EXHIBIT B


[***] 
 
 
 
 
 
 
 
 
 
 
19

--------------------------------------------------------------------------------




EXHIBIT C


InSite Vision Announces Patent Agreement with Pfizer




ALAMEDA, Calif. (February X, 2006) -- (BUSINESS WIRE)--InSite Vision
Incorporated (AMEX:ISV) -- an ophthalmic therapeutics, diagnostics and drug
delivery company, today announced that it has entered into a worldwide,
exclusive royalty bearing licensing agreement with Pfizer Inc. (NYSE:PFE) under
Pfizer’s Patent family titled “Method of Treating Eye Infections with
Azithromycin”. Pfizer’s granting of this license will enhance the position and
marketability of InSite’s AzaSite franchise.


S. Kumar Chandrasekaran, Ph.D., InSite Vision's chief executive officer stated,
"The execution of the Pfizer license represents a significant milestone in the
development of InSite Vision's AzaSite franchise. Combined with our existing
azithromycin and DuraSite drug-delivery patents, this license further broadens
InSite Vision's global patent portfolio.”


Under the terms of the agreement, Pfizer will grant InSite a worldwide,
exclusive license, including the right to sublicense, to US and all foreign
counterparts patents on the parent case titled “Method of Treating Eye
Infections with Azithromycin” and patent applications together with any
reissues, extensions, or supplementary protection certificates of any of the
foregoing for use in connection with InSite’s AzaSite franchise products.


About InSite Vision Incorporated


InSite Vision is an ophthalmic company focused on developing therapies that
treat ocular infections, glaucoma and retinal diseases. InSite Vision’s lead
product is AzaSite, which targets infections of the eye. AzaSite contains the
drug azithromycin, a broad-spectrum antibiotic formulated with DuraSite, InSite
Vision's patented drug-delivery vehicle, which offers the benefit of a
low-dosing regimen, attractive to both the eye-care patient and physician.
Pending the approval of its NDA with the FDA, InSite Vision currently expects
AzaSite to be commercially launched in the United States, while seeking to
expand this "technology platform" to include additional product candidates and
indications for the worldwide market.


In the glaucoma area, InSite Vision continues to focus genomic research on the
TIGR gene, among other genes in its genomic portfolio. A portion of this
research has been incorporated into InSite Vision’s commercially available
OcuGene(R) glaucoma genetic test for disease management, which is a prognostic
tool designed to detect a genetic marker (mt-1) in the promoter region of the
glaucoma-related TIGR gene.


Additional information can be found at our website, www.insitevision.com.
 
20

--------------------------------------------------------------------------------



 
This news release contains, among other things, certain statements of a
forward-looking nature relating to future events or the future business
performance of InSite Vision, such as the Company's ability to obtain FDA
approval of its NDA for AzaSite and the commercialization of the Company’s
AzaSite product. Such statements entail a number of risks and uncertainties,
including but not limited to: InSite Vision’s ability to obtain substantial
additional immediate funding to continue its operations; the results of InSite
Vision's clinical trials; the ability to obtain FDA approval of its AzaSite NDA
from the FDA for the commercialization of AzaSite and its other product
candidates; the ability of InSite Vision to enter into a corporate collaboration
for its AzaSite and other product candidates; the ability to launch AzaSite and
the timing of such a launch; InSite Vision's ability to expand its technology
platform to include additional indications and patent options; the effects of
its expense control activities on its operations and product development; its
ability to obtain regulatory approval and market acceptance of its products and
product candidates, including its OcuGene glaucoma genetic test, AzaSite,
ISV-205 and ISV-014; InSite Vision's ability to maintain and develop additional
collaborations and commercial agreements with corporate partners, including
those with respect to AzaSite and ISV-205; its reliance on third parties for the
development, marketing and sale of its products; the initiation and results of
preclinical and clinical studies; its ability to adequately protect its
intellectual property and to be free to operate with regard to the intellectual
property of others; determinations by the FDA, including those with respect to
OcuGene, AzaSite and ISV-205 as described in detail in and including the other
risks described in InSite Vision's filings with the Securities and Exchange
Commission, including its annual report on Form 10-K and its quarterly reports
on Form 10-Q, under the caption “Risk Factors” and elsewhere in such reports.
Any forward-looking statements or projections are based on the limited
information currently available to InSite Vision, which is subject to change.
Although any such forward looking statements or projections and the factors
influencing them will likely change, InSite Vision undertakes no obligation to
update the information. Such information speaks only as of the date of its
release. Actual events or results could differ materially and one should not
assume that the information provided in this release is still valid at any later
date.


Note to Editors: OcuGene(R) is written with a "small cap" G; if doing so is not
possible, please use an upper case G. InSite Vision Incorporated, InSite Vision,
DuraSite(R) and OcuGene(R) are trademarks of InSite Vision Incorporated. Other
trademarks that may be mentioned in this release are the intellectual property
of their respective owners.


#######


Investor Contact:
Ashton Partners
Barry Hutton
888-857-7839
www.ashtonpartners.com
 
21

--------------------------------------------------------------------------------


 